 


110 HR 2090 IH: Yellow Ribbon Reintegration Program Act of 2007
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2090 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2007 
Mr. Kline of Minnesota (for himself, Mr. Hayes, Mr. Ramstad, Mrs. Bachmann, Mr. Jones of North Carolina, Mr. Abercrombie, Mr. Peterson of Minnesota, Mr. LoBiondo, Mr. Walz of Minnesota, Mr. Ellison, Mrs. Boyda of Kansas, Mrs. Gillibrand, Mr. Oberstar, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To establish the National Guard Yellow Ribbon Reintegration Program. 
 
 
1.Short titleThis Act may be cited as the Yellow Ribbon Reintegration Program Act of 2007. 
2.National Guard Yellow Ribbon Reintegration Program 
(a)EstablishmentThe Secretary of Defense, in coordination with the Chief of the National Guard Bureau, shall establish a national combat veteran reintegration program to provide National Guard members and their families with sufficient information, services, referral, and proactive outreach opportunities throughout the entire deployment cycle. This program shall be known as the Yellow Ribbon Reintegration Program. 
(b)PurposeThe Yellow Ribbon Reintegration Program shall consist of informational events and activities for Reserve Component members, their families, and community members through the four phases of the deployment cycle: 
(1)Pre-deployment. 
(2)Deployment. 
(3)Demobilization. 
(4)Post-deployment-reconstitution. 
(c)ConsultationThe Secretary and National Guard Bureau Chief shall consult with the following parties during establishment of the program: 
(1)The Adjutant General of the Minnesota National Guard and officials associated with the State’s Beyond the Yellow Ribbon Reintegration Program. 
(2)Adjutants General of the remaining 53 States and territories. 
(d)Organization 
(1)Executive agentThe Secretary shall designate the National Guard Bureau as the Department of Defense executive agent for the Yellow Ribbon Reintegration Program. 
(2)Establishment of the office for reintegration programs 
(A)In generalThe National Guard Bureau shall establish the Office for Reintegration Programs within the National Guard Bureau Joint Staff. This office shall administer all reintegration programs in coordination with State National Guard organizations. 
(B)Office compositionThe Office for Reintegration Programs shall consist of six full-time National Guard Bureau personnel to administer the Yellow Ribbon Reintegration Program. The office shall be responsible for coordination with existing National Guard family and support programs. The Directors of the Army National Guard and Air National Guard may appoint liaison officers to work with the permanent office staff. The office shall closely coordinate with the Army National Guard and Air National Guard Directorates for Manpower and Personnel with respect to existing family support structure, mobilization schedules, training schedules, training plans and programs, and any other personnel issues. 
(3)Advisory board 
(A)AppointmentThe Chief of the National Guard Bureau shall appoint an advisory board to analyze and report areas of success and areas for necessary improvements. The advisory board shall include, but is not limited to, the Director of the Army National Guard, the Director of the Air National Guard, the Assistant Secretary of Defense for Reserve Affairs, an Adjutant General on a rotational basis as determined by the Chief of the National Guard Bureau, the Director of the National Guard Bureau Manpower and Personnel Directorate (J–1), and any other Department of Defense, Federal Government agency, or outside organization as determined by the Chief of the National Guard Bureau. The members of the advisory board may designate representatives in their stead. 
(B)ScheduleThe advisory board shall meet on a schedule as determined by the Chief of the National Guard Bureau. 
(C)Reporting requirementThe advisory board shall issue internal reports as necessary and shall submit an initial report to the Committees on Armed Services not later than 180 days after the end of a one-year period from establishment of the Office for Reintegration Programs. This report shall contain— 
(i)an evaluation of the reintegration program’s implementation by State National Guard organizations; 
(ii)an assessment of any unmet resource requirements; 
(iii)an assessment of the reintegration program’s inclusion of other Reserve Component service members and the necessity for further expansion to incorporate all the Reserve Components; and 
(iv)recommendations regarding closer coordination between the Office of Reintegration Programs and State National Guard organizations. The advisory board shall submit annual reports to the Committees on Armed Services following this initial report by the first week in March.
(4)Establishment of a center for excellence in reintegrationThe Chief shall establish a Center for Excellence in Reintegration. The Center shall collect and analyze lessons learned and suggestions from State National Guard organizations with existing or developing reintegration programs. The Center shall also assist in developing training aids and briefing materials and training representatives from State National Guard organizations. 
(5)State deployment cycle support teamsThe Office for Reintegration Programs shall employ 270 full-time employees to administer the Yellow Ribbon Reintegration Program at the State level. The Chief of the National Guard Bureau shall assign State Deployment Cycle Support Team members based on State need, geographical dispersion, and military population. The Office for Reintegration Programs is encouraged to employ wounded service members and returning combat veterans whenever possible. The primary function of team members should be— 
(A)developing and managing the reintegration curriculum; 
(B)contracting and recruiting for necessary service providers; and 
(C)ensuring that providers’ skills adapt to the unique military nature of the reintegration program. 
(e)Program 
(1)In generalThe Office for Reintegration Programs shall analyze the demographics, placement of State Family Assistance Centers (FAC), and FAC resources before a mobilization alert is issued to affected State National Guard organizations. The Office of Reintegration Programs shall consult with affected State National Guard organizations following the issuance of a mobilization alert and implement the reintegration events in accordance with the Reintegration Program phase model. 
(2)Pre-deployment phaseThe Pre-Deployment Phase shall constitute the time from first notification of mobilization until deployment of the mobilized National Guard unit. Events and activities shall focus on providing education and ensuring the readiness of service members, families, and communities for the rigors of a combat deployment and shall include the following: 
(A)Service member readiness. 
(B)Marriage counseling. 
(C)Youth counseling. 
(D)Family counseling. 
(E)Single service member counseling. 
(F)Information on resources available to service members and families. 
(G)Introduction to the Military OneSource program. 
(H)Department of Veterans Affairs resources. 
(I)Small business planning. 
(J)Financial planning and education. 
(3)Deployment phase 
(A)In generalThe Deployment Phase shall constitute the period from deployment of the mobilized National Guard unit until the unit arrives at a demobilization station inside the continental United States. Events and services provided shall focus on the challenges and stress associated with separation and having a service member in a combat zone. Events and services include support activities listed in subparagraph (B) and reintegration preparation activities listed in subparagraph (C). Information sessions should utilize State National Guard resources in coordination with the Employer Support of Guard and Reserve Office, Transition Assistance Advisors, and the State Family Programs Director. 
(B)Support activities 
(i)Youth counseling. 
(ii)Family counseling. 
(iii)Community outreach. 
(iv)Continued contact with spouses and parents. 
(v)Information on resources available to family members, to include access to Military OneSource and child care. 
(vi)TRICARE and healthcare. 
(vii)Military pay and allowances. 
(C)Reintegration preparation activities 
(i)Family information sessionsFamily information sessions should prepare family members for the homecoming of their service member and to inform them on what they can do to make this transition as easy as possible. The sessions are designed to increase the family member’s knowledge of the reintegration process and to provide resources to them as they go through the steps of reintegration. Information sessions should be offered at locations and times so as to accommodate as many family members as possible. 
(ii)Community information sessionsThe Community information sessions should educate community leaders, clergy, schools, employers, mental health professionals, and family readiness groups (FRG) about the challenges of reintegration, and what they can do to assist combat veterans and their families to successfully reintegrate back into the community. Information sessions should be offered at locations and times so as to accommodate as many participants as possible. 
(4)Demobilization phase 
(A)In generalThe Demobilization Phase shall constitute the period from arrival of the National Guard unit at the demobilization station until its departure for home station. In the interest of returning service members as soon as possible to their home stations, reintegration briefings during the Demobilization Phase shall be minimized. State Deployment Cycle Support Teams are encouraged, however, to assist demobilizing service members in enrolling in the Department of Veterans Affairs system using form 1010EZ during the Demobilization Phase. State Deployment Cycle Support Teams may provide other events from the Initial Reintegration Activity as determined by the State National Guard organizations. Remaining events shall be conducted during the Post-Deployment-Reconstitution Phase. 
(B)Initial reintegration activityThe purpose of this reintegration program is to educate service members about the resources that are available to them and to connect service members to service providers who can assist them in overcoming the challenges of reintegration. The Initial Reintegration Activity should include, but is not limited to— 
(i)informing service members of their veterans’ benefits; 
(ii)assisting with unemployment and enrollment in employment transition services; 
(iii)a driver safety briefing given by qualified law enforcement officials; 
(iv)identification of high-risk service members and establishment of plans for follow-on care; 
(v)identification of service members requiring follow-on health care; 
(vi)legal briefings and legal assistance; and 
(vii)an opportunity for sexual assault victims to confidentially report such crimes. 
(5)Post-deployment-reconstitution phase 
(A)In generalThe Post-Deployment-Reconstitution Phase shall constitute the period from arrival at home station until 180 days following demobilization. Activities and services provided shall focus on reconnecting service members with their families and communities and providing resources and information necessary for successful reintegration. Reintegration events shall begin with elements of the Initial Reintegration Activity program that were not completed during the Demobilization Phase. 
(B)30-day, 60-day, and 90-day reintegration activitiesThe State National Guard organizations shall hold reintegration activities at the 30-day, 60-day, and 90-day interval following demobilization. These activities shall focus on reconnecting service members and family members with the service providers from Initial Reintegration Activity to ensure service members and their families understand what benefits they are entitled to and what resources are available to help them overcome the challenges of reintegration. The Reintegration Activities should also provide a forum for service members and families to address negative behaviors related to combat stress and transition. One of the Reintegration Activities shall be for service members only to conduct a thorough Post-Deployment Health Re-Assessment (PDHRA) of combat veterans and provide any remaining medical or dental services. Activities, events, and services provided at the 30-day, 60-day, and 90-day Reintegration Activities shall include, but not be limited to— 
(i)Program of activities 
(I)Battlemind Training II for service members and their families. 
(II)Prevention and Relationship Enhancement Program (PREP) Marriage Enrichment Workshop to focus on assisting service members to reconnect with their spouses. 
(III)Single service member challenges workshop. 
(IV)Parenting workshop to assist service members to reconnect with their children. 
(V)Local services station program with representatives from legal, TRICARE, Education Services, the Department of Veterans Affairs, State Veterans Centers, State Workforce offices, chaplain’s office, County Veterans Service Officers, Military OneSource, State tax officials, State Youth Programs, and National Guard unit administration offices. 
(VI)Anger management workshop. 
(VII)Substance abuse workshop. 
(VIII)Gambling abuse workshop. 
(IX)Law enforcement briefing. 
(X)TRICARE and Military OneSource representatives. 
(XI)PDHRA with on-site support from Department of Veterans Affairs Medical Centers, State veterans’ office representatives, and case managers provided by the Department of Defense. 
(XII)Periodic Health Assessment (PHA), if not provided during the Demobilization Phase. 
(XIII)Hearing audiogram, if not provided during the Demobilization Phase. 
(XIV)Dental examination, if not provided during the Demobilization Phase. 
(XV)Tuberculosis test. 
(XVI)Reintegration program assessment. 
(XVII)Completion of any pending personnel or administrative actions. 
(ii)Service member payService members shall receive appropriate pay for days spent attending the Reintegration Activities. 
(C)Monthly individual reintegration programThe Office for Reintegration Programs, in coordination with State National Guard organizations, shall offer a monthly reintegration program for individual service members released from active duty or formerly in a medical hold status. The program shall focus on the special needs of this service member subset and the Office for Reintegration Programs shall develop an appropriate program of services and information. 
(f)Authorization of AppropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $23,000,000 for subsection (d) and such sums as may be necessary for subsection (e). 
 
